Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on October 24, 2022. Claims 2-10, 17-18, 20, 22-23 and 32-34 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 10/24/2022 canceling claim 19 and clarifying the language of claim 20 the 112 rejections made against claims 19-20 in the office action of 7/22/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 32 has been amended to recite “allowing at least one strut of the plurality of struts to engage with a wall of the anatomic cavity at a location upstream of an impeller disposed in the pump housing” and “at least a portion of the at least one strut disposed upstream from the impeller” it is unclear what further limitations applicant is attempting to claim by reciting “at least a portion of the at least one strut disposed upstream from the impeller” since it has already been recited that at least one strut of the plurality of struts engages with a wall of the anatomic cavity at a location upstream of an impeller disposed in the pump housing. Is applicant claiming an additional/ another portion of the at least one strut is disposed upstream of the impeller other than the portion of the strut that is engaged with the wall of the anatomic cavity at a location upstream of the impeller? clarification is required. Claims 33-34 directly depend from claim 32 and are also rejected to for the reasons stated above regarding claim 32. 

Allowable Subject Matter
Claims 2-10, 17-18,20 and 22-23 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests, within the context of the other claimed elements, a method of providing circulatory assistance that includes delivering or positioning a sheath with a pump assembly that includes a pump housing enclosing an impeller and a support structure that includes a plurality of struts in which the struts include an elongated body with an inner fixed end coupled to the pump and an outer free end disposed longitudinally away from the inner fixed end in which the outer free end of at least one strut engages a wall of the blood vessel at a location upstream of the impeller once the sheath is retracted, respectively in combination with the other claim limitations. The closest prior art includes US Patent No. 5,964,694 to Siess et al. (previously cited) which teaches a pump assembly comprising an impeller, a pump housing enclosing the impeller and a support structure comprising a plurality of projections (e.g. Figs. 12-13) and US Patent No. 5,827,171 to Dobak, III et al. (previously cited) which teaches a pump contained within a retention sheath but neither teaches or reasonably suggests providing movement between a sheath and a support structure to allow an outer end of at least one strut of the plurality of struts of the support structure to engage a wall of the blood vessel at a location upstream of the impeller once the sheath is retracted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-20 and 32 have been considered but are moot since the 112 and 103 rejections have been withdrawn in view of the claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792